                                                                                       FILED
UNITED STATES DISTRICT COURT                                                           CLERK
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X             2:23 pm, Aug 20, 2019
STEPHEN T. GREENBERG, M.D., P.C.,                                              U.S. DISTRICT COURT
d/b/a Greenberg Cosmetic Surgery, and                                     EASTERN DISTRICT OF NEW YORK
STEPHEN T. GREENBERG, M.D.,                                                    LONG ISLAND OFFICE

                                            Plaintiffs,
                                                                       ORDER
                 -against-                                             17-CV-5807 (SJF)(SIL)

PERFECT BODY IMAGE, LLC, d/b/a
Perfect Body Laser and Aesthetics, and
JOHN DOE 1-5,

                                             Defendants.
--------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Pending before the Court is the Report and Recommendation of the Honorable Steven I.

Locke, United States Magistrate Judge, dated July 2, 2019 (“the Report”), (1) recommending that

the motion of plaintiffs Stephen T. Greenberg, M.D., P.C., d/b/a Greenberg Cosmetic Surgery,

and Stephen T. Greenberg, M.D. (collectively, “plaintiffs”) for summary judgment pursuant to

Rule 56 of the Federal Rules of Civil Procedure be denied in its entirety; that the cross motion of

defendant Perfect Body Image, LLC, d/b/a Perfect Body Laser and Aesthetics (“defendant”), for

summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure be granted; and

that plaintiffs’ claims against defendant be dismissed in their entirety with prejudice, and (2)

advising, inter alia, (a) that “[a]ny objections to th[e] Report . . . must be filed with the Clerk of

the Court within 14 days of receipt of th[e] [R]eport[;]” and that “[f]ailure to file objections

within the specified time waives the right to appeal the District Court’s order.” (Report at 31-32)

(citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a); Ferrer v. Woliver, No. 05-3696, 2008 WL

4951035, at * 2 (2d Cir. Nov. 20, 2008) (summary order); Beverly v. Walker, 118 F.3d 900, 902

(2d Cir. 1997); and Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996)). A copy of the
                                                             1
Report was served upon counsel for all parties via ECF on July 2, 2019. (See Docket Entry

[“DE”] 76).

       By electronic order entered on July 16, 2019, inter alia, this Court granted plaintiffs’

request for an extension of time to file objections to the Report until August 2, 2019.

Nonetheless, plaintiffs have not filed any timely objections to the Report. For the reasons set

forth below, the Report is accepted in its entirety.



I.     Standard of Review

       Any party may serve and file written objections to a report and recommendation of a

magistrate judge on a dispositive matter within fourteen (14) days after being served with a copy

thereof. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Any portion of such a report and

recommendation to which a timely objection has been made is reviewed de novo. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). The court, however, is not required to review the factual

findings or legal conclusions of the magistrate judge as to which no proper objections are

interposed. See Thomas v. Arn, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985).

Where a party “received clear notice of the consequences of the failure to object” to a report and

recommendation on a dispositive matter, Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992)

(quotations and citation omitted); accord Mario v. P&C Food Mkts., Inc., 313 F.3d 758, 766 (2d

Cir. 2002); Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989), his “failure

to object timely to [that] report waives any further judicial review of the report.” Frank, 968 F.2d

at 16; see also Smith v. Campbell, 782 F.3d 93, 102 (2d Cir. 2015); Caidor v. Onondago County,

517 F.3d 601, 604 (2d Cir. 2008).




                                                       2
       Nonetheless, the waiver rule is non-jurisdictional and, thus, the Court may excuse a

violation thereof “in the interests of justice.” Neita v. Precision Pipeline Sols., 768 F. App’x 12,

14 (2d Cir. Apr. 29, 2019) (summary order) (citing United States v. Male Juvenile (95-CR-1074),

121 F.3d 34, 39 (2d Cir. 1997)); see also DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000).

“Such discretion is exercised based on, among other factors, whether the defaulted argument has

substantial merit or, put otherwise, whether the magistrate judge committed plain error in ruling

against the defaulting party.” Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d

162, 174 (2d Cir. 2000); accord Neita, 768 F. App’x at 14.



II.    Review of Report

       Since no party has filed any timely objections to Magistrate Judge Locke’s Report, they

have “waive[d] any further judicial review of the findings contained in the [R]eport.” Spence,

219 F.3d at 174. Moreover, as the Report is not plainly erroneous, the Court will not exercise its

discretion to excuse the parties’ default in filing timely objections to the Report in the interests of

justice. Accordingly, the Report is accepted in its entirety and, for the reasons set forth therein,

plaintiffs’ motion for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure is denied in its entirety; defendant’s cross motion for summary judgment pursuant to

Rule 56 of the Federal Rules of Civil Procedure is granted; and plaintiffs’ claims against

defendant are dismissed in their entirety with prejudice.



III.   Conclusion

       For the reasons set forth above, the Report is accepted in its entirety and, for the reasons

set forth therein, plaintiffs’ motion for summary judgment pursuant to Rule 56 of the Federal

                                                      3
Rules of Civil Procedure is denied in its entirety; defendant’s cross motion for summary

judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure is granted; and plaintiffs’

claims against defendant are dismissed in their entirety with prejudice. The Clerk of the Court

shall enter judgment in favor of defendant and close this case.


SO ORDERED.

                                             ____/s/ Sandra J. Feuerstein_______
                                             SANDRA J. FEUERSTEIN
                                             United States District Judge

Dated: August 20, 2019
       Central Islip, New York




                                                    4
